Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 04-2348

                      UNITED STATES OF AMERICA,
                              Appellee,

                                      v.

                      RAYMOND E. WOODBURN, SR.,
                        Defendant, Appellant.


No. 04-2360

                      UNITED STATES OF AMERICA,
                              Appellant,

                                      v.

                      RAYMOND E. WOODBURN, SR.,
                         Defendant, Appellee.

                         _____________________

          APPEALS FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                                   Before

                        Boudin, Chief Judge,
                       Selya, Circuit Judge,
              and Schwarzer,* Senior District Judge.


     Charles F. Willson and Nevins & Nevins LLP on brief for
defendant.
     Paula D. Silsby, United States Attorney, and Margaret D.
McGaughey, Appellate Chief, on brief for the United States.
                        September 6, 2005




__________
*Of the Northern District of California, sitting by designation.
           Per Curiam.      These sentencing appeals — one by the

defendant and one by the government — arise out of a sentence

imposed during the uncertain period between the Supreme Court's

decision in Blakely v. Washington, 124 S. Ct. 2531 (2004), and its

subsequent decision in United States v. Booker, 125 S. Ct. 738

(2005).   Although Blakely foreshadowed the demise of the mandatory

system of federal sentencing guidelines then in effect, it did not

adumbrate the form (if any) in which the guidelines would survive.

Booker answered that question, see 125 S. Ct. at 756-57, but not in

a way that had been widely anticipated.

           The district court in this case, like every district

court that confronted sentencing issues in the interval between

Blakely and Booker, was forced to improvise.                  The court here

settled upon a methodology that it had developed in a similarly

situated case.    See United States v. Zompa, 326 F. Supp. 2d 176,

178 (D. Me. 2004).   As matters turned out, Zompa did not correctly

anticipate the contours of the Supreme Court's later decision in

Booker.

           Both   sides   objected   at    the   time   and   both   have   now

appealed from the sentence.      They argue that, in hindsight, the

district court did not use an acceptable sentencing methodology.

That is patently so.

           We need go no further.      Under the peculiar circumstances

of this case, it is our view that the district court ought to have


                                     -3-
the first opportunity to reappraise the facts in light of Booker.

We therefore summarily vacate the defendant's sentence and remand

for resentencing.   We express no opinion on what the sentence

should be or on any of the district court's earlier sentencing

determinations.



          Vacated and remanded.




                                  -4-